department of the treasury internal_revenue_service washington d c date number info release date uil conex-152412-02 cc psi b8 i am responding to your fax dated date forwarding any inquiry from wrote about a notice of proposed rulemaking on the definition of a highway on behalf of your constituent vehicle for federal excise_tax purposes this proposed rule appeared in the federal_register on date copy enclosed although we do not respond to individual comments during the rulemaking process we will consider his comments before we finalize the regulations i appreciate any questions please contact me at comments thank you for forwarding his letter if you have sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosure
